WASHINGTON. Circuit Justice
(charging jury). All the legal objections urged by the counsel for these prisoners, were examined and decided by the court, in the case of U. S. v. Jones, which w«ts tried twelve months ago; which opinion it will be sufficient to read on this occasion. See [Cases Nos. 15,-494 and 15,495]. We pass on, therefore,, to the only question which is at all important in this case; and that is, whether the felonious intent with which the prisoners are charged to have spoiled the Spanish vessel, is made out by the evidence.
That an act of piracy, never surpassed in atrocity, has been committed in this case, cannot be denied by any person who has heard the evidence. But since there is no proof, that, in the first ’nstance, any unlawful acts were avowed by Captain Butler, or meditated by his officers and crew, it will not be sufficient, to prove acts of robbery committed by him and his crew generally; to convict the prisoners, it must not only be proved that they participated in the taking, but that they did it feloniously. Whether the first is brought home to all the prisoners, must depend upon the evidence, of which the jury will judge. But should the fact, in your opinion, be sufficiently established, still, you must be satisfied, that the prisoners knew, or ought to have known, at the time they acted. that robbery and not a seizure as prize, was contemplated by the captain or themselves; and it is in this point of view only, that the orders of Captain Butler can, in any manner, afford a shield to those whose duty it was to obey them. Por. he may have been guilty of robbery, and those who executed his orders be innocent, or partakers in his guilt, according t.o the circumstances of the ease. If Captain Butler intended to act within the scope of his commission, he had an authority to bring this vessel to, to examine her papers, her officers and crew; and to take as much time as was necessary to enable' him to decide ultimately as to her real character, and as to the conduct which it would become him to pursue. If he concluded that the ship and cargo, or the latter, really belonged to the enemy, or that she had been guilty of unneutra' conduct, and was of ■course good prize, it was his duty to put a prize-master on board of her, and to send her in to some port of the United States for adjudication. It was nof regular for him to break bulk, and to take any part of the cargo on board the privateer, unless in a case of necessity, as where he had not a sufficient number of men to spare as many as might be necessary to bring the prize into port. This was not the case with the Revenge. But this irregularity would not, of itself, be sufficient to render the conduct of Captain Butler criminal, if he had in other respects shown that his. intentions were honest. So far from this, he gives the most complete proof of the intention with which this seizure was made, by dividing the spoil with his crew, ordering the Spanish vessel from the coast, and aftei he got to Charleston, taking no steps to obtain a condemnation of the property he had seized. This conduct would be sufficient to establish the charge of piracy against Butler; as much so, as if he had declared,’ in the first instance, that the seizure *661was not as prize, but with a view to plunder.
But. in relation to those who acted under the orders of Butler, the same inference does not necessarily follow. He had a right to command those persons to visit the Spanish ship, to bring away her papers, and if he pleased to go so far, even to tranship her cargo, and to take from the persons of the crew, whatever valuables might be found on them. These orders were not inconsistent with the act of seizing the property as prize, and at most, could only be considered as equivocal. Unattended by other circumstances, to induce a well-grounded suspicion of the honesty of Butler's intentions, the orders were legal, and the prisoners were bound to obey them. If so. the subsequent evidence which the conduct of Butlei afforded of the quo animo, with which +ke seizure was made, cannot be used against these men, to fix the charge of a felonicus taking upon them, notwithstanding it was quite sufficient to crim-inate him, who gave the orders. The prisoners acted very improperly, in accepting any share of the plunder, before it was regularly-condemned; but this would not, of itself, afford direct proof, that they executed the orders of their commander, knowing that they were illegal and criminal. It must, at the same time, be admitted, that connecting all the subsequent events with the original taking, the innoeerce of the prisoners may well be suspected; and the jury may presume; that they acted under an impression from the beginning, that it was not the intention of Capta n Butler to seize this property as prize. It does not appear, that an intention to make a seizure of this character, was ever declared by Butler. The ordering the Spanish vessel from the coast; the division of the plunder; and the secrecy observed in relation to these transactions by Butler and the prisoners, after they landed at Charleston. without a murmur of disapprobation having at any time been heard to escape from the prisoners to the captain; are all circumstances to be weighed by the jury, to prove a felonious intent in the prisoners, at the time they obeyed the orders of their commander. Should you, gentlemen, be of opinion, that this is the fair inference to be deduced from those circumstances, then the prisoners cannot shield themselves under the orders of their captain; and in that case, your verdict ought to find them guilty. But if you cannot conscientiously make such an inference, then it will be yom duty to acquit the prisoners.
Verdict. “Not guilty.”